Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated August 28, 1973, which affirmed an order of the State Division of Human Rights, dated October 26, 1972, dismissing petitioner’s complaint. Petition dismissed on the merits and determination of the Human Rights Appeal Board confirmed, without costs. The record clearly discloses that petitioner was not dismissed from his position as a result of any discrimination practiced against him, but solely because of his refusal to obey the lawful orders of his superiors. Hence, the order of the iState Division of Human *558Rights was properly made. The fact that petitioner refused to carry out the orders of his superiors, because, in good faith, he believed they required him to perform illegal acts, was a matter for consideration by the hearing officer of the Department of Social Services and, after the department’s determination against him upon his appeal therefrom, by the Nassau County Civil Service Commission. The State Division of Human Rights therefore had no jurisdiction in the premises. While outright dismissal of petitioner from his position as Accounting Executive in the Department of Social Services after years of service with the County of Nassau seems harsh, we cannot in this proceeding be of any help to him. Martuseello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.